This appeal furnishes an illustration of the inability of this court, although upon the evidence a judgment for the plaintiffs could reasonably have been reached, to add a fact to a finding unless it is a material fact which was an admitted or undisputed fact, or strike out a finding of fact unless it is a material fact which was found without evidence. Practice Book, p. 309, § 11.
The evidence was conflicting. We cannot hold that the trial court has found or failed to find material facts in violation of § 11 of the Practice Book to which we have referred.
   There is no error.